Citation Nr: 1826121	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to September 27, 2016.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. G., Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to March 1986, from October 1986 to December 1986, and from April 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board on appeal from decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The Veteran provided testimony at a March 2016 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In February 2018, the Board notified the Veteran that the VLJ that conducted the March 20126 hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  The Veteran and his representative did not request a new hearing.  A transcript of the May 2014 hearing is of record.  

In July 2016, the Board remanded the decision for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claim for service connection for radiculopathy, left lower extremity.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDING OF FACT

Prior to September 27, 2016, the Veteran's PTSD was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it did not cause either occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.
CONCLUSION OF LAW

On and before September 27, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in August 2016.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017) Diagnostic Code 9411 addresses PTSD.
Under that Code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125 -4.130. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

III.  Factual Background

On a July 2010 notice of disagreement, the Veteran reported that his marriage of twenty three years ended as a result of PTSD.  The Veteran noted that his career ended in January 2006 after thirteen years.  The Veteran indicated that he had anger issues, was not able to handle interpersonal relationships and he was unable to manager his staff.  The Veteran reported that he was in a near continuous state of some degree of depression for over seven years.  The Veteran noted that he was obsessed with safety and that he had a set routine that he went through at night or when he left his house.  The Veteran indicated that he isolated himself for months at a time and had to cut off all of his friends, and that he was unable to have any form of a relationship (social or romantic).  The Veteran noted that he had long periods of irritability and that he avoided people during this time.  

On an August 2012 VA Mental Health Outpatient Note, the Veteran reported difficulty sleeping.  The Veteran denied any suicidal or homicidal ideations.  On a January 2013 VA Mental Health Outpatient Note, the Veteran reported nightmares, difficulty sleeping and intrusive thoughts.  The Veteran denied any suicidal or homicidal ideations.  

On a January 2013 VA Mental Health Outpatient Note, the Veteran reported nightmares.  The Veteran denied any suicidal or homicidal ideations.  In a February 2013 VA Mental Health Outpatient Note, the Veteran reported that his PTSD symptoms had not been very bad.  The Veteran noted that he dealt with his anxiety with self-talk or isolation.  The examiner indicated that the Veteran's mood was euthymic, affect appropriate, and insight and judgement were good.  The Veteran denied any suicidal or homicidal ideations.  

On a March 2013 VA PTSD examination, the Veteran reported that he liked to walk on his good days and work in his workshop, work on cars, and work in his yard.  The Veteran noted that he always liked to be with his extended family and his grandson.  The Veteran indicated symptoms of depressed mood, panic attacks more than once a week, and chronic sleep impairment.  The examiner noted that the Veteran's panic attacks were an integral part of his PTSD, and indicated that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

On a July 2013 VA Form 9, the Veteran reported that his PTSD caused him to suffer deficiencies in work, family relations, judgement, and mood because of his obsessional rituals and suicidal ideations.  The Veteran noted that he suffered from sleep disturbances, impaired impulse control, anger, and difficulty adapting to stressful circumstances, and very anti-social.  

On a May 2014 VA Mental Health Outpatient Note, the Veteran reported that he had a tendency to isolate himself as a form of self-protection.  The Veteran noted that he recently broke-up with his girlfriend due to lack of communication and not opening up as much as his girlfriend desired during their two year relationship.  The Veteran indicated that his life was flipped upside down nine years ago and he described that he had a number of panic attacks at the time.  The Veteran noted that he spent three days hospitalized for mental health and in the court of a year he was medically discharged from the National Guard.  The Veteran indicated that his three sons and his grandson were his rock.  The Veteran denied any suicidal or homicidal ideations. 

At a March 2016 Board videoconference hearing, the Veteran reported that he saw a psychiatrist regularly for his PTSD.  The Veteran indicated that he was in the National Guard after his active duty and that he was "put out of the National Guard for antisocial disorder," in 2005.  The Veteran noted that his post-service employment was in the health care field and that he left his job in 2006.  The Veteran indicated that his twenty-three year marriage ended in 2008 and that he could not work with people.  The Veteran reported that he has a little workshop on his property and that he isolates himself working there.  He noted that he had an internet business and that he made things in his workshop and sold them online.  

On a March 2016 Mental Health Outpatient note, the Veteran reported that he woke up frequently throughout the night due to racing thoughts.  The examiner indicated that the Veteran was appropriately dressed and grooming appropriate.  The examiner noted that the Veteran was alert and oriented to person, place, time and situation.  The Veteran's speech and eye contact were within normal limits.  The examiner indicated that the Veteran's mood was neutral and affect was congruent, thought process was coherent, and goal-oriented.  The Veteran denied any suicidal or homicidal ideations.  

At a September 2016 VA PTSD examination, the Veteran reported that he had symptoms of depressed mood, anxious mood, dreams of traumatic experiences, anger/irritability, problems with concentration, sleep problems, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran indicated that he had not worked since 2013.  The examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran denied hallucinations or delusions or any suicidal or homicidal behavior.  

The Veteran's mood was dysthymic and affect congruent, and the examiner noted that the Veteran's thinking was logical and goal directed.  The examiner reported that the Veteran's service connected disabilities of posttraumatic stress disorder could be anticipated to disrupt occupational functioning by impairment in cognitive functioning (i.e., difficulties in planning, sequencing, problem solving, focus, attention, and concentration); in short term memory deficits, numbing of responsiveness, and difficulty in monitoring and regulation of memory information.  In addition, difficulties associated with the social nature of work including problems socializing with co-workers, poor communication skills resulting from isolation and social withdrawal, and being unable to distinguish between aggression and assertion may impact the veteran's skills and abilities.  Work skills, task completion, and work quality may also be impacted by restrictions associated with physical disability, side effects of medication, and coexisting psychological and psychiatric conditions such as phobias, depression, and chronic pain.

IV.  Analysis 

The Board finds that a disability evaluation in excess of 50 percent was not warranted for the service-connected PTSD at any time prior to September 27, 2016.   

VA mental health treatment records prior to September 2016 indicate that the Veteran's overall symptom picture included difficulty sleeping, intrusive thoughts, and nightmares, but that he denied any suicidal or homicidal ideations.  The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating for the time period in question.  

Specifically, PTSD was manifested by mild to moderate social and occupational impairment with disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner who conducted the VA examination in March 2013 concluded that the Veteran's level of psychiatric impairment was best described as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  That is, it was most consistent with a 10 percent rating.  However, the VA examiner acknowledged that the PTSD was manifested by the following symptoms: depressed mood, panic attacks more than once a week, and chronic sleep impairment.  The examiner noted that the Veteran's panic attacks were an integral part of his PTSD.  The Veteran was able to maintain effective family role functioning.  Accordingly, the Veteran was assigned a 50 percent rating for his PTSD prior to September 27, 2016.

The evidence shows that a 70 percent rating for the service-connected PTSD was not warranted during this time period, as it is not shown that the Veteran's PTSD caused deficiencies in most areas of work, school, family relations, judgment, thinking, or mood prior to September 27, 2016. 

The Board acknowledges that the evidence does show that the Veteran's service-connected PTSD did cause depressed mood, depressed mood, panic attacks more than once a week, and chronic sleep impairment.  The examiner noted that the Veteran's panic attacks were an integral part of his PTSD.  However, the evidence shows that the PTSD caused only mild to moderate impairment in occupational and social functioning with reduced reliability and productivity and difficulty in establishing effective work and social relationships, not deficiencies in most areas.  The evidence shows that the Veteran's relationship with his children and grandson was positive as the Veteran described his three sons and grandson as his "rock."  Moreover, although the Veteran was divorced from his wife of twenty-three years, he reported that he had a girlfriend for two years, noting that they had recently broken up.  He denied suicidal ideation or homicidal ideations.  The weight of the evidence does not show a deficiency in judgment or thinking. 

Further, as discussed above, the VA examiner who conducted the 2013 VA examination opined that the service-connected PTSD was productive of social and occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  The preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent prior to September 27, 2016, and the claim is denied.

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the mere fact that the Veteran is no longer able to be employed does not mandate that a 70 percent rating be assigned.  As discussed, the PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, which is also requited for a 70 percent rating.  The evidence shows that the PTSD does not cause occupational and social impairment, in most areas. 

In conclusion, the Board finds that, prior to September 27, 2016, the Veteran's service-connected PTSD did not more closely approximate the criteria for assignment of a rating greater than 50 percent.  The preponderance of the evidence is against the assignment of a higher initial rating for the service-connected PTSD, and this claim is denied. 


ORDER

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to September 27, 2016, is denied.  




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


